DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 2 and 4-8 are under examination.
Withdrawal of Objections and/or Rejections
	The response and amendment filed 8/9/2022 are acknowledged. The objection and/or rejections not explicitly restated below are withdrawn. The following objections and/or rejections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2 and  4-8 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and  7 recite that the molecular weight of the polysaccharide is 3,500 or greater. The claims do not recite a unit of molecular weight. Thus, the unit could be Daltons, kiloDaltons or some other standard. The specification provides no disclosure relating  the unit of molecular weight for any disclosed biomolecule.
Claims 2, 4-6 and  8 are rejected because they are dependent claims that do not overcome the rejected claim from which they depend.
Applicant Argument
Applicant argues that molecular weight does not necessarily have units. Applicant asserts that Daltons or kiloDaltons is a unit that expresses molar mass. Applicant concludes that it is unnecessary for a unit of molecular weight to be recited.
Examiner Response
Applicant’s argument has been considered but it is unpersuasive. Dalton is a measure of molecular weight or mass. One hydrogen atom has a mass of 1 Da. Proteins and other macromolecules molecular weights are usually  measured in Dalton or kDa which is the abbreviation for kiloDaltons. That is, 1000 Da is equal to 1 kDa (from the groups webpage). Therefore, the claims are vague and indefinite because it is unclear what the unit is for the molecular  weight in the claims. “Molecular weight” could be Da or kDa or some other unit. A molecular  weight of 3,500 kDa is 1,000 times greater than 3,500 Da. This is a considerable difference. Therefore, it is necessary to recite a unit for the molecular weight. The specification provides no disclosure relating  the unit of molecular weight for any disclosed biomolecule. The groups webpage is cited solely in response to Applicant’s argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Interpretation
Claim 1 recites a method of activating Lin28a by administering to a patient an effective amount of a polysaccharide that comprises ribose and xylose with a molecular weight of 3,500 or greater.
The phrase “an effective amount” is defined in the specification as the following:

    PNG
    media_image1.png
    341
    515
    media_image1.png
    Greyscale

Therefore, “the effective amount” means  from 10 ng to 100 mg per 1 kg of a weight of a human adult (inclusive), 1 µg to 10 mg per 1 kg of a weight of a human adult (inclusive) or 10 µg to 5 mg per 1 kg of a weight of a human adult (inclusive). The dosage can be adjusted for the conditions set forth above.
Claims 1 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi et al. (US 5585365; cited in the IDS filed 11/11/2020).
Hayashi teaches a method for prophylactic or therapeutic treatment of a viral disease comrpsing Spirulina cells where the antiviral polysaccharide comprises ribose, xylose as well as galactose, rhamnose, mannose, glucuronic acid and galacturonic acid. The polysaccharide has a molecular weight of between 250,000 and 300,000 Daltons. If the molecular weight of the claimed polysaccharide is intended to be in Daltons, then the molecular weight of 250,000 to 300,000 is a specie that anticipates the claimed range of greater than 3,500 (see claim 1 of the patent). Claim 2 of the patent teaches that viruses to be treated by the method include herpes simplex.
The anti-viral polysaccharide is administered in a dose of about 5 mg/kg weight per day to about 200 mg/kg weight per day for a human which reasonably  includes adults (col. 3, lines 17-27). This is a range that overlaps with any of the ranges recited in the specification: 10 ng to 100 mg per 1 kg of a weight of a human adult (inclusive), 1 µg to 10 mg per 1 kg of a weight of a human adult (inclusive) or 10 µg to 5 mg per 1 kg of a weight of a human adult (inclusive). 
Hayashi does not specifically teach an embodiment  where the polysaccharide is administered in the disclosed dosages for the prophylaxis or treatment of a viral disease.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention  to administer the polysaccharide in a dose of about 5 mg/kg weight per day to about 200 mg/kg weight per day in the method of Hayashi. The ordinary artisan would have been motivated to do so because Hayashi specifically teaches this. The ordinary artisan would have had a reasonable expectation that the disclosed dosage would be effective in the prophylaxis or treatment of a viral disease because Hayashi teaches this.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a dosage in the  overlapping portion of the claimed range to treat as there is significant overlap between the prior art range and the claimed range as defined in the specification. 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
The reference is silent regarding the characteristics that the polysaccharide activates  Lin28a (claim 1) but meets the claimed limitations because Hayashi teaches the administration of a polysaccharide comprising the recited monosaccharides and the molecular weight in an effective amount that overlaps with the ranges recited in the specification which are interpreted to be a defintion for the limitations of “an effective amount” for the reasons stated supra. Therefore, Hayashi teaches the claimed step which indicates that the claimed characteristics should be present in the prior art invention as also  as those instantly claimed. That is, Lin28A will reasonably  be activated in the method of Hayashi because Hayashi  teaches the claimed step. In this case, burden is shifted to the Applicant to distinguish the instant invention over the prior art. 
It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe naturally includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph). 
Regarding claims 5 and 6, these claims depend from claim 4 which recites that the polysaccharide is derived from a microorganism. Therefore, claims 5 and 6 are product by process claims.
M.P.E.P. § 2113 reads, "Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps." 
"Even though product-by-process claims are limited by and defined by theprocess, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698,227 USPQ 964,966 (Fed. Cir. 1985) (citations omitted). 
The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Gamero, 412 F.2d 276, 279, 162 USPQ 221,223 (CCPA 1979). 
"[T]he lack of physical description in a product-by-process claim makes determination of the patentability of the claim more difficult, since in spite of the fact that the claim may recite only process limitations, it is the patentability of the product claimed and not of the recited process steps which must be established. We are therefore of the opinion that when the prior art discloses a product which  reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either section 102 or section 103 of the statute is eminently fair and acceptable. As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith." In re Brown, 459 F.2d 531,535, 173 USPQ 685, 688 (CCPA 1972). 
Therefore, the limitations of claims 5 and 6 are met by Hayashi because Hayashi teaches a polysaccharide  having the claimed characteristics which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim (e.g., derived from another microorganism).
Response to Arguments
Applicant recites that Hayashi does teach a polysaccharide isolated from a microorganism that has ribose and xylose as well as a molecular weight that meets the claimed limitations. Applicant asserts that Hayashi fails to teach or disclose a method of activating Lin28a  by administering the polysaccharide recited in claim 1 (Remarks, section III).
Applicant argues in section IV(A) that Hayashi fails to teaches or disclose a method activating Lin28a by administering the polysaccharide of claim 1 and that the reference is completely silent on Lin28a. Applicant concludes that the reference’s silence on activation of Lin 28 a necessarily means that one of ordinary skill  in the art would not have had a reasonable expectation of success  in using the disclosed compositions to activate Lin28a save for impermissible hindsight.
Examiner Response
Hayashi renders the claimed method obvious because the reference teaches administering the claimed polysaccharide in an effective amount (based on the definition of “an effective amount” stated in the specification) that meets the limitations of claim 1. Hayashi administers the polysaccharide for a different reason (antiviral activity) than claimed. However, the reference teaches the claimed step which is the administration of a polysaccharide comprising the recited monosaccharides and the molecular weight in an effective amount that overlaps with the ranges recited in the specification which are interpreted to be a defintion for the limitations of “an effective amount” for the reasons stated supra. Therefore, Hayashi teaches the claimed step which indicates that the claimed characteristics should be present in the prior art invention as also  as those instantly claimed. That is, Lin28A will reasonably  be activated in the method of Hayashi because Hayashi  teaches the claimed step in an amount that meets the limitations of the claimed “effective amount” as disclosed by the specification.
This instant rejection is  not based on impermissible hindsight reconstruction because Hayashi teaches the step of administering the polysaccharide in the claimed  effective amount as defined by the instant specification. 

Claims 1, 2 and 4-6  are rejected 5 U.S.C. 103 as being unpatentable over Pasco et al. (US 7205284) in view of Hayashi et al. (US 5585365).
Pasco teaches water-soluble polysaccharide compositions having macrophage immunostimulating activity where the polysaccharides have an apparent molecular  weight of above 2 million Daltons. The polysaccharides were isolated from A. flos-aquae, Chlorella pyrenoidosa and Spirulina plantesis which are microorganisms (claim 4). The polysaccharides are at least 1,000 times more active for monocyte activation than are currently used for immunotherapy in cancer patients (col. 3, lines 59-66).
The polysaccharides are administered to enhance an individual’s immune system  where the individual is suffering from viral, bacterial or fungal infection (col. 4, lines 36-47). The polysaccharide is administered for treatment and/or prevention of such maladies (col. 1, lines 12-21). 
Pasco teaches that an effective amount is one that alleviates the symptoms of the subject being treated. This determination is  well within the capability of those skill in the art (col. 30, lines 51-60). The mount given will be dependent on the condition, subject and severity of the affliction and  manner of administration (col. 30, lines 61-65).
A polysaccharide was isolated from Chlorella via an aqueous alcoholic extraction technique. The resultant molecular weight of the polysaccharide was above 2 million Daltons (columns 8-9). The carbohydrate composition of the extracted polysaccharide is given in Table 2, col. 36-37. The polysaccharide comprises ribose, xylose, galactose, mannose, glucose, rhamnose, N-acetyl galactosamine and N-acetylglucosamine  (claims 1 and 2 to the carbohydrate content) where 2 million Daltons is a specie that is entirely encompassed by  the claimed range of 3,500 where the units are interpreted as Daltons or kilodaltons (claims 1 and 2).
Pasco does not teach that the effective amount is from 10 ng to 100 mg per 1 kg of a weight of a human adult (inclusive), 1 µg to 10 mg per 1 kg of a weight of a human adult (inclusive) or 10 µg to 5 mg per 1 kg of a weight of a human adult (inclusive).
The disclosure by Hayashi is discussed supra. Briefly, Hayashi teaches the administration of polysaccharide of similar composition to treat viral infections. The anti-viral polysaccharide is administered in a dose of about 5 mg/kg weight per day to about 200 mg/kg weight per day for a human which reasonably  includes adults (col. 3, lines 17-27). This is a range that overlaps with any of the ranges recited in the specification: 10 ng to 100 per 1 kg of a weight of a human adult  (inclusive), 1 µg to 10 mg per 1 kg of a weight of a human adult  (inclusive) or 10 µg to 5 mg per 1 kg of a weight of a human adult (inclusive). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention  to administer the polysaccharide  of Pasco in a dose of about 5 mg/kg weight per day to about 200 mg/kg weight per day for a human which reasonably  includes adults. The ordinary artisan  would have been motivated to do so because Pasco teaches that  it is well within the capability of those skill in the art to determine this dose and Hayashi teaches an antiviral polysaccharide of similar composition for an anti-viral effect. This provides the ordinary artisan with a dose from which to optimize the effective amount of the antiviral polysaccharide of Pasco. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a dosage in the overlapping portion of the claimed range to treat as there is significant overlap between the prior art range and the claimed range as defined in the specification. 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
The combination of references is silent regarding the characteristics that the polysaccharide of Pasco activates  Lin28a (claim 1) but meets the claimed limitations because Pasco as modified by Hayashi teaches the administration of a polysaccharide comprising the recited monosaccharides and the molecular weight in an effective amount that overlaps with the ranges recited in the specification which are interpreted to be a defintion for the limitations of “an effective amount” for the reasons stated supra. Therefore, modified Pasco teaches the claimed step which indicates that the claimed characteristics should be present in the prior art invention as also  as those instantly claimed. That is, Lin28A will reasonably  be activated in the method of modified Pasco because modified Pasco  teaches the claimed step. In this case, burden is shifted to the Applicant to distinguish the instant invention over the prior art. 
It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe naturally includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph). 
Regarding claims 5 and 6, these claims depend from claim 4 which recites that the polysaccharide is derived from a microorganism. Therefore, claims 5 and 6 are product by process claims.
M.P.E.P. § 2113 reads, "Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps." 
"Even though product-by-process claims are limited by and defined by theprocess, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698,227 USPQ 964,966 (Fed. Cir. 1985) (citations omitted). 
The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Gamero, 412 F.2d 276, 279, 162 USPQ 221,223 (CCPA 1979). 
"[T]he lack of physical description in a product-by-process claim makes determination of the patentability of the claim more difficult, since in spite of the fact that the claim may recite only process limitations, it is the patentability of the product claimed and not of the recited process steps which must be established. We are therefore of the opinion that when the prior art discloses a product which  reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either section 102 or section 103 of the statute is eminently fair and acceptable. As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith." In re Brown, 459 F.2d 531,535, 173 USPQ 685, 688 (CCPA 1972). 
Therefore, the limitations of claims 5 and 6 are met by modified Pasco because modified Pasco teaches a polysaccharide  having the claimed characteristics which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim (e.g., derived from another microorganism).
Applicant Argument
In sections III(B) and IV(B) Applicant argues that Pasco teaches a water-soluble polysaccharide with macrophage stimulating activity with a molecular weight  of greater than 2 million Daltons. Applicant asserts that Pasco does not teach or disclose a  method of activating Lin28A as in claim 1.

Examiner Response
Pasco as modified by Hayashi teaches the claimed method because modified Pasco teaches the claimed step. Pasco as modified by Hayashi teaches the administration of a polysaccharide comprising the recited monosaccharides and the molecular weight in an effective amount that overlaps with the ranges recited in the specification which are interpreted to be a defintion for the limitations of “an effective amount” for the reasons stated supra. Therefore, modified Pasco teaches the claimed step which indicates that the claimed characteristics should be present in the prior art invention as also  as those instantly claimed. That is, Lin28A will reasonably  be activated in the method of modified Pasco because modified Pasco  teaches the claimed step. In this case, burden is shifted to the Applicant to distinguish the instant invention over the prior art. 

Claims 7 and 8  are rejected 5 U.S.C. 103 as being unpatentable over Pasco et al. (US 7205284) in view of Hayashi et al. (US 5585365) and Carter (US 20150328286).
The disclosure of Pasco as modified by Hayashi is discussed supra. The disclosure meets the limitations of claims 7 and 8, both in part, because modified Pasco teaches the administration of a monocyte-activating polysaccharide  comprising ribose, xylose, galactose, mannose, glucose, rhamnose, N-acetyl galactosamine and N-acetylglucosamine  with a molecular weight of  2 million Daltons  for the treatment of viral infections where the effective dose of the polysaccharide is 5 to 100 mg/kg.  
Modified Pasco does not teach that the polysaccharide is further administered with a macrophage colony stimulating factor (M-CSF) as in claims 7 and 8.
Carter teaches that M-CSF refers to compounds or factors that stimulate  the proliferation or promote the survival of monocytes ([0056]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the additionally administer a M-CSF with the polysaccharide in the effective amount taught modified Pasco.  Since the composition components are known, it is considered prima facie obvious to combine them into a single composition useful for the very same purpose. At least additive therapeutic effects would have been reasonably expected. In re Kerkhoven, 205 USPQ 1069 (CCPA 1980). The ordinary artisan would have had a reasonable expectation that M-CSF, like the polysaccharide of modified Pasco,  would be effective to stimulate monocytes because Carter teaches this.
The combination of references is silent regarding the characteristics that the polysaccharide of modified Pasco in combination with  a M-SCF induces dedifferentiation of a monocyte (claim 7) but meets the claimed limitations because Pasco as modified by Hayashi and Carter teaches the administration of a M-CSF with a  polysaccharide comprising the recited monosaccharides and the molecular weight in an effective amount that overlaps with the ranges recited in the specification which are interpreted to be a defintion for the limitations of “an effective amount” for the reasons stated supra. Therefore, modified Pasco teaches the claimed step which indicates that the claimed characteristics should be present in the prior art invention as also  as those instantly claimed. That is, monocytes  will reasonably be dedifferentiated by the method of modified Pasco because modified Pasco  teaches the claimed step. In this case, burden is shifted to the Applicant to distinguish the instant invention over the prior art. 
It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe naturally includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph).
Response to Arguments
In section IV(C), applicant asserts that the claimed are patentable over Arnberg.
Examiner Response
Arnberg is no longer cited. The method is obvious over Pasco as modified by Hayashi and Carter for the reasons stated supra.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN HANLEY whose telephone number is (571)272-2508. The examiner can normally be reached Monday-Friday 8:30-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 571-272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSAN M HANLEY/Primary Examiner, Art Unit 1653